Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 10-11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in claim 2 (line 1), claim 10 (line 1), and claim 17 (line 2) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In order to provide an initial examination and search, the examiner will interpret claims 2, 10, and 17 as if the word “substantially” was deleted. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 9-10, 14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chia et al. (WO 2013/154708).

Regarding claims 1, 9, and 16, Chia et al. disclose an apparatus comprising:
at least one processor (“controller” 122 “comprises at least one processor,” see [0013] and [0035] and figure 1); and 
at least one non-transitory memory including computer program code (see at least the “software” in [0027]-[0028]), the at least non- transitory one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: 
cause a laser system to emit a first laser pulse train in accordance with a first laser energy level (pulse train comprising pulses 162 in figure 6, see [0047]-[0048] and figures 4, and 6-7) and a second laser pulse train in accordance with a second laser energy level higher than the first laser energy level (pulse train comprising pulses 164 in figure 6, see [0047]-[0048] and figures 4, and 6-7); and 
direct the first laser pulse train and the second laser pulse train at a target from a distal end of an endoscope (“endoscope” 116, see [0033] and figures 1-2).
In addition, with respect to the claimed 1) method steps, and 2) non-transitory program storage device readable by a machine, tangibly embodying a program of instructions executable by the machine for performing operations, Chia et al. disclose the claimed invention, see above.

Regarding claim 2 and 10, Chia et al. disclose the claimed invention of the first laser pulse train is generated constantly over a specific time period, see figure 6.

Regarding claims 6-7, 14, and 19, Chia et al. disclose the claimed invention of 1) the first laser pulse train is configured to form cracks (“weaken”) on a surface of the calculi structure; and 2) the second laser pulse train is configured to cause fragmentation (“pulverize”) of the calculi structure after the cracks are formed, see [0060] and [0067] and figure 7.
Claims 1-2, 8, 9-10, 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davenport et al. (U.S. Patent Application Publication 2014/0221989).

Regarding claims 1, 9, and 16, Davenport et al. disclose an apparatus comprising:
at least one processor (“control system” 116, “Control system 116 will typically include a control processor,” see [0055] and figure 1); and 
at least one non-transitory memory including computer program code (see the incorporation by reference of Davenport et al. (U.S. Patent 5,151,909) in [0057] which disclose a programmed processor with memory, see abstract, col. 6:36-61, col. 10:54 – col. 11:6), the at least non- transitory one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: 
cause a laser system to emit a first laser pulse train in accordance with a first laser energy level (“micro-pulses” 304, see [0062] and figure 3) and a second laser pulse train in accordance with a second laser energy level higher than the first laser energy level (“macro-pulses” 302, see [0062] and figure 3 – wherein the difference in energy levels (albeit small) is clearly seen); and 
direct the first laser pulse train and the second laser pulse train at a target from a distal end of an endoscope (“endoscope,” see [0061], [0065], [0073] and figure 1).
In addition, with respect to the claimed 1) method steps, and 2) non-transitory program storage device readable by a machine, tangibly embodying a program of instructions executable by the machine for performing operations, Davenport et al. disclose the claimed invention, see above.
Regarding claims 2 and 10, Davenport et al. disclose the claimed invention of the first laser pulse train is generated constantly over a specific time period, see figure 3.

Regarding claims 8, 15, and 20, Davenport et al. disclose the claimed invention of hemostasis and/or coagulation, see [0116].


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5, 11-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chia et al. (WO 2013/154708) as applied to claims 1-2, 9-10, and 16 above, and further in view of Official Notice.

Regarding claims 3-4, 11-12, and 17, Chia et al. show the invention above, 
but fail to disclose:
the second laser pulse train is generated intermittently over the specific time period during which the first laser pulse train is generated, and/or 
the second laser pulse train is temporally located between two pulses of the first laser pulse train.
It is surprising that although Chia et al. disclose the kidney or bladder calculi or stones, they do not disclose the treatment of a plurality of kidney or bladder calculi or stones within a single treatment session.
However, the examiner takes Official Notice of the recited the second laser pulse train is generated intermittently over the specific time period during which the first laser pulse train is generated since this can be accomplished by treating several calculi/stones one after the other within the same treatment session. This would yield the power versus time graph shown in figure 6 but with the difference that it would repeat over and over again for each calculi/stones fragmented/pulverized. The total treatment pattern for two or more calculi/stones fragmented/pulverized yields 1) a time period with a first laser pulse train is generated constantly over a specific time period (1st stone weakened/cracked), followed by 2) second laser pulse train is generated intermittently over another specific time period (1st stone fragmented/pulverized) , followed by 3) a time period with the first laser pulse train is generated constantly over a specific time period (2nd stone weakened/cracked), followed by 4) second laser pulse train is generated intermittently over another specific time period (2nd stone fragmented/pulverized), etc. 
This pattern yields the first laser pulse train is generated constantly over a specific time period, wherein the second laser pulse train is generated intermittently over the specific time period during which the first laser pulse train is generated.  This pattern also yields the second laser pulse train temporally located between two pulses of the first laser pulse train.
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate,” see MPEP 2144.03C.  Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Chia et al., as taught by Official Notice, to pulverize/fragment multiple calculi/stones within a single treatment session in order to provide a treatment pattern having the first laser pulse train is generated constantly over a specific time period, wherein the second laser pulse train is generated intermittently over the specific time period during which the first laser pulse train is generated.

Regarding claims 5, 13, and 18, Chia et al. show the invention above, 
but fail to disclose:
generating a third laser pulse train in accordance with the first laser energy level, wherein the second laser pulse train is temporally located between the first laser pulse train and the third laser pulse train.
It is surprising that although Chia et al. disclose the kidney or bladder calculi or stones, they do not disclose the treatment of a plurality of kidney or bladder calculi or stones within a single treatment session.
However, the examiner takes Official Notice of the recited generating a third laser pulse train in accordance with the first laser energy level, wherein the second laser pulse train is temporally located between the first laser pulse train and the third laser pulse train since this can be accomplished by treating several calculi/stones one after the other within the same treatment session. This would yield the power versus time graph shown in figure 6 but with the difference that it would repeat over and over again for each calculi/stones fragmented/pulverized. The total treatment pattern for two or more calculi/stones fragmented/pulverized yields 1) a time period with a first laser pulse train is generated constantly over a specific time period (1st stone weakened/cracked), followed by 2) second laser pulse train is generated intermittently over another specific time period (1st stone fragmented/pulverized), followed by 3) a time period with the third laser pulse train is generated constantly over a specific time period (2nd stone weakened/cracked), followed by 4) fourth laser pulse train is generated intermittently over another specific time period (2nd stone  fragmented/pulverized), etc. 
This pattern yields the first laser pulse train is generated constantly over a specific time period, followed by the second laser pulse train is generated intermittently over the specific time period, followed by a third laser pulse train is generated constantly over a specific time period. 
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate,” see MPEP 2144.03C.  Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Chia et al., as taught by Official Notice, to pulverize/fragment multiple calculi/stones within a single treatment session in order to provide a treatment pattern having the first laser pulse train is generated constantly over a specific time period, followed by the second laser pulse train is generated intermittently over the specific time period, followed by a third laser pulse train is generated constantly over a specific time period.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792